The Court
stopped Mr. F. S. Key as to the 1st objection.
Mr. F. S. Key. As to 2d, the omission of the Christian name does not affect the merits. This objection would not prevail on a motion in arrest of judgment. It could only be taken advantage of by a special demurrer. The Court refused to quash the attachment and suffered the plaintiff to amend the capias and attachment, by inserting the Christian names. They did not think it necessary that the plaintiffs should aver themselves to be citizens of the United States.